DETAILED ACTION 
Claims 1, 8, 15 are amended in the filed amendment on 12/2/2020.  
Claims 1-20 are pending in this office action. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot in new ground of rejection.
Applicant argued that the prior arts of the record do not teach added limitations as indicated in amended claims 1, 8, 15.
Examiner respectfully disagrees.
For claim 1, Kota teaches the claimed limitations:
“receiving, by a computer over a network from a client machine, listing identification data identifying a product for which a listing is to be created” as receiving from marketplace system via a client machine not from user, the sell yours here button 325 that includes identifiers for identifying a particular product to be listed for sale when user click on button 325, Thus, the button 325 is represented as listing identification data (figs. 3B-3G, 3E, paragraphs 90-92, 132)
“receiving, by the computer, a selection from the client machine, the selection representing an interaction with a user interface element” as receiving, by the computer, a selection from the user device 505, the selection representing a user action with link as a user interface element (fig. 5A, paragraphs 11, 21, 69, 109).  For example, when a buyer wishes to purchase the product from the provider seller, the buyer can do so by selecting an appropriate button or link located in the provider tag 115. Also, the buyer selects which marketplace listing to view by clicking on the 
“the user interface element being associated with a product category for listing the product for sale, the user interface element being located within a first user interface” as Sell yours here 127 as user interface element associated with product music category for listing the product for sale and the Sell yours here 127 being located with a graphical user interface (fig. 1B, paragraphs 80-81, 84), 
“the product category being one of a plurality of product categories for listing products for sale on a network-based commerce system, a portion of the plurality of product categories allowing automated generation of proposed listings, and another portion of the product categories not allowing automated generation of proposed listings” as the product category such as book being one of a plurality of product categories such as book category, music category,  software category and collectable category for listing products 405 for sale on a network market system, the music of the plurality of the product categories  (figs. 4A-4B, paragraphs 95-97, 109); the book category and music category is represented as a portion of plurality of categories allows generation of market listings after user  the user check multiple boxes 410  to create multiple marketplace listings in parallel.  For example, Selection of the "Sell Checked Items" button in FIG. 4A causes the system to generate and return a resell page 450 of the type illustrated in FIG. 4B (paragraphs 96-97) and book in used category of categories does not allow generation of market listing because the book is not available in the collectable category (paragraph 126).  In the illustrated example, selection of the Buy it Used tab 210 reveals that the system currently has no marketplace listings for the book in the used category.  The page thus provides potential buyers the ability to preorder a used unit of the illustrated product by clicking on the pre-order button 215.  Thus, as with marketplace product listings, the process of adding a preorder listing may be initiated from a detail page for the product (fig. 2, paragraph 86).  The book in used category or the collectable category is represented as a second portion of the plurality of categories. The generation of market listings is not automated generation;
 “determining, by the computer, that the product category allows automated generation of the proposed listing” as a user can specify one or more filters such as Music as an category for generating of a list as the proposed listing (figs. 4A-4B, paragraphs 95-97), not automated generation;
 “retrieving, by the computer based on the received listing identification data, listing data, the listing data being retrieved from a reference data source, the reference data source being utilized for providing attributes of the identified product” as retrieving, based on selection of the sell yours here button 325, a detail page comprises title attribute, ASN attribute of product to be listed for sale from a product database or catalog of attributes of the identified product (paragraphs 52, 71,73, 91-92);
“automatically generating, by the computer, the proposed listing by populating at least a portion of a predefined template with the listing data based on the determination that the product category allows automated generation of the proposed listing, the proposed listing comprising at least one of the attributes” as automatically generating, by a computer, a list your item  or listings in parallel as proposed listing for sale comprising the retrieved attribute title, shipping weight, ASIN (figs. 3B-3C, paragraphs 16-91-92)  based on user’s checking multiple boxes e.g., boxes 410 (fig. 4A) as the determination that the product category e.g., books or music allows generation of the listing (figs. 4A-4B, paragraphs 94-97) and a list your item includes attributes and being modifiable by user by adding one attribute condition or attribute selling price that were not included as part of the list your item (fig. 3C paragraphs 91 -92);
“presenting, by the computer over the network to the client machine, the proposed listing, the proposed listing being included in a second user interface” as upon selection of a "continue" button 358, the system returns a confirmation page 340 (FIG. 3E)  that include a proposed list in a user interface as second user  interface (paragraphs 2, 68, 91-92, Fig. 3E ).
Harbick teaches the claimed limitations:
“automated generation of the proposed listings” as automatically generating recommendation lists (figs. 8, 10, col. 19, lines 35-67);
the product category being one of a plurality of product categories for listing products, a portion of the plurality of product categories allowing automated generation of proposed listings, and another portion of the product categories not allowing automated generation of proposed listings (as song A as product category being one of a plurality of songs as a plurality of product categories for 
“determining, by the computer, that the product category allows automated generation of the proposed listing” as determining, by the computer, a song as a product category that allows  generating of a list of recommended works.  For example, in FIG. 10, a user designates a playset or list of songs for playing, which are transmitted to the player device 30 for playing. Metadata about the play set is also reported by the monitoring application 415 to the recommendations application 420, which generates a list of recommended works (Recs List 1) for display to the user. Works selected from Rec List 1 by the user are transmitted to the player device as playset B for playing and are used by the recommendations application 420 to generate a second list of recommended works (fig. 10, col. 19, lines 50-65);
“automatically generating, by the computer, the proposed listing by populating at least a portion of a predefined template with the listing data based on the determination that the product category allows automated generation of the proposed listing” as automatically generating, by the computer, recommendation list 2 by populating a song of recommendation list 1 with metadata of song B based on 
“receiving, over a network from a client machine, listing identification data identifying a product for which a listing is to be created” as receiving ID in get request from a user via a computer that identify a item (fig. 4, col. 10, lines 14-25, col. 11, lines 5-25);
“retrieving, based on the received listing identification data, listing data, the listing data being retrieved from a reference data source, the reference data source being utilized for providing attributes of the identified product” as  the retrieving, based on metadata ID, lists of similar products for sale from similar product mapping table 72 (figs. 2-3, 5A-5B, col. 6, lines 60-67; col. 12, lines 8-67; col. 13, lines 1-15; col. 14, lines 52-67);
“presenting, over the network to the client machine, the proposed listing, the proposed listing being included in a second user interface” as displaying the recommended playlist to a user in an interface (fig. 10).
	Claims 8 and 15 have the same claimed limitation subject matter as indicated in claim 1. As discussed above the combination of cited references teach limitations of claims 1-20

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The recited limitation “the product category being one of a plurality of product categories for listing products for sale on a network-based commerce system, a portion of the plurality of product categories allowing automated generation of proposed listings, and another portion of the product categories not allowing automated generation of proposed listings” in claims 1, 8, 15 was not described in paragraphs 42-43 the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed.
The dependent claims of claims 1, 8, 15 are rejected under the same reason as discussed in claims 1, 8, 15.
Remark: In paragraph 43, “If a category is selected by the user that does not support automated generation of the proposed listing, then an appropriate message may be communicated to the user” that means the selected category does not support proposed listings.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2-4, 9-11,14,16-17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kotas (US 20030204449 ) in view of Harbick et al (or hereinafter “Harbick”) (US 8260656). 
As to claim 1, Kotas teaches generating
“receiving, by a computer over a network from a client machine, listing identification data identifying a product for which a listing is to be created” as receiving from marketplace system via a client machine not from user, the sell yours here button 325 that includes identifiers for identifying a particular product to be listed for sale when user click on button 325, Thus, the button 325 is represented as listing identification data (figs. 3B-3G, 3E, paragraphs 90-92, 132)
“receiving, by the computer, a selection from the client machine, the selection representing an interaction with a user interface element” as receiving, by the computer, a selection from the user device 505, the selection representing a user 
“the user interface element being associated with a product category for listing the product for sale, the user interface element being located within a first user interface” as Sell yours here 127 as user interface element associated with product music category for listing the product for sale and the Sell yours here 127 being located with a graphical user interface (fig. 1B, paragraphs 80-81, 84), 
“the product category being one of a plurality of product categories for listing products for sale on a network-based commerce system, a portion of the plurality of product categories allowing automated generation of proposed listings, and another portion of the product categories not allowing automated generation of proposed listings” as the product category such as book being one of a plurality of product categories such as book category, music category,  software category and collectable category for listing products 405 for sale on a network market system (figs. 4A-4B, paragraphs 95-97, 109); the book category and music category is represented as a portion of plurality of categories allows generation of market listings book in used category of categories does not allow generation of market listing because the book is not available in the collectable category (paragraph 126).  In the illustrated example, selection of the Buy it Used tab 210 reveals that the system currently has no marketplace listings for the book in the used category.  The page thus provides potential buyers the ability to preorder a used unit of the illustrated product by clicking on the pre-order button 215.  Thus, as with marketplace product listings, the process of adding a preorder listing may be initiated from a detail page for the product (fig. 2, paragraph 86).  The book in used category or the collectable category is represented as a second portion of the plurality of categories that does not allow generation of marketplace product listings. The generation of market listings is not automated generation;
 “determining, by the computer, that the product category allows automated generation of the proposed listing” as a user can specify one or more filters such as Music as an category and check box 410  for generating of a list as the proposed listing.  For example, after the user check multiple boxes 410 if book category and music category, the system creates multiple marketplace listings in parallel.  Selection of the "Sell Checked Items" button in FIG. 4A causes the system to generate and return a resell page 450 of the type illustrated in FIG. 4B (figs. 4A-4B, paragraphs 95-97).  The generation of multiple marketplace listings is not automated generation;
 “retrieving, by the computer based on the received listing identification data, listing data, the listing data being retrieved from a reference data source, the reference data source being utilized for providing attributes of the identified product” as retrieving, based on selection of the sell yours here button 325, a detail page comprises title attribute, ASN attribute of product to be listed for sale from a product database or catalog of attributes of the identified product (paragraphs 52, 71,73, 91-92);
“automatically generating, by the computer, the proposed listing by populating at least a portion of a predefined template with the listing data based on the determination that the product category allows automated generation of the proposed listing, the proposed listing comprising at least one of the attributes” as automatically generating, by a computer, a list your item  or listings in parallel as proposed listing for sale comprising the retrieved attribute title, shipping weight, ASIN (figs. 3B-3C, paragraphs 16-91-92)  based on user’s checking multiple boxes e.g., boxes 410 (fig. 4A) as the determination that the product category e.g., books or music allows generation of the listing (figs. 4A-4B, paragraphs 94-97) and a list your item includes attributes and being modifiable by user by adding one attribute condition or attribute selling price that were not included as part of the list your item (fig. 3C paragraphs 91 -92).  The generation of the listing is not automated generation;
“presenting, by the computer over the network to the client machine, the proposed listing, the proposed listing being included in a second user interface” as upon selection of a "continue" button 358, the system returns a confirmation page 
Kotas does not explicitly teach the claimed limitation:
 automated generation.
Harbick teaches the claimed limitations:
“automated generation of the proposed listings” as automatically generating recommendation lists (figs. 8, 10, col. 19, lines 35-67);
“automated generation of the proposed listing” as automatically generating recommendation lists (figs. 8, 10, col. 19, lines 35-67);
the product category being one of a plurality of product categories for listing products, a portion of the plurality of product categories allowing automated generation of proposed listings, and another portion of the product categories not allowing automated generation of proposed listings (as song A as product category being one of a plurality of songs as a plurality of product categories for listing songs, a metadata of song A as a portion of the plurality of songs allowing automated generating of lists in recommendation list 1 or recommendation list 1 and recommendation list 2 as the proposed listings (fig. 10; col. 19, lines 35-67) and metadata of a second song of the plurality of songs that is not selected e.g., song A2  for generating works on a list is represented as a second portion of the product categories not allowing automated generation of works or lists as proposed listings (figs. 8, 10, col. 18, lines 35-55; col. 19, lines 35-67);
“determining, by the computer, that the product category allows automated generation of the proposed listing” as determining, by the computer, a song as a 
“automatically generating, by the computer, the proposed listing by populating at least a portion of a predefined template with the listing data based on the determination that the product category allows automated generation of the proposed listing” as automatically generating, by the computer, recommendation list 2 by populating a song of recommendation list 1 with metadata of song B based on selecting the song B as a determination allow automated generating of recommendations list 2 (fig. 10, col. 19, lines 35-65);
“receiving, over a network from a client machine, listing identification data identifying a product for which a listing is to be created” as receiving ID in get request from a user via a computer that identify a item (fig. 4, col. 10, lines 14-25, col. 11, lines 5-25);
“retrieving, based on the received listing identification data, listing data, the listing data being retrieved from a reference data source, the reference data source being utilized for providing attributes of the identified product” as  the retrieving, based on metadata ID, lists of similar products for sale from similar product 
“presenting, over the network to the client machine, the proposed listing, the proposed listing being included in a second user interface” as displaying the recommended playlist to a user in an interface (fig. 10).
Harbick and Kota disclose a method of generating a proposed listing for displaying to a user.  These references are in the same field with application’s field.  It would have been obvious to a person of an ordinary skill in the art at the time the invention was made to apply Harbick’s teaching of  determining, by the computer, a song as a product category that allows  generating of a list of recommended works to Kotas’s system in order to reuse a saved listing of products for modifying or posting the listing for sale within the marketplace anytime efficiently, to provide an auction system allowing buyers and sellers to purchase goods in quantity at competitive prices, allow buyers to competitively bid for a seller's product and further to allow a seller to sell in quantity to a number of buyers bidding for products with a sales price being the lowest price in a number of highest prices.
As to claims 2, 9, 16, Kotas, Harbick teach the claimed limitation “wherein the reference data source includes a reference listing database storing at least one previous listing, the at least one previous listing being a source of the attributes” as database 562 includes previous product listing for purge/replace option (Kotas: paragraph 136; Harbick: fig. 3).
As to claims 3, 10, 17, Kotas, Harbick teach the claimed limitation “wherein the at least one previous listing describes a product related to the product 
As to claims 4, 11,  Kotas, Harbick teach the claimed limitation “wherein the second user interface is configured based on the predefined template to include a first portion of user interface elements being selectable to enable a modifying of the proposed listing” as  displaying a proposed list as a webpage that fields e.g., price condition that are filled in according with proposed listing so user can modify the listing by click on Edit button (Kotas: figs. 3D-3E, paragraph 92: Harbrick: fig. 10).
As to claims 7, 14, Kotas teaches the claimed limitation “wherein the presenting the proposed listing includes presenting a web page comprising fields being populated according to the proposed listing” as displaying a proposed list as a webpage that fields e.g., price condition that are filled in according with the proposed listing so user can modify the listing by click on Edit button (figs. 3D-3E, paragraph 92).
Claim 8 has the same claimed limitation subject matter as discussed in claim 1; thus claim 8 is rejected under the same reason as discussed in claim 1.  In addition, Kotas and Harbick teach a system comprising: at least one hardware processor; and a non-transitory computer-readable medium storing executable instructions that, when executed, cause the at least one hardware processor to perform operations (Kotas: paragraph 113; Harbick: fig. 1) comprising “receiving, over a network from a client machine, listing identification data identifying a product for which a listing is to be created” as receiving, by the computer, a selection from the user device 505, the selection representing a user action with link as a user interface element (Kotas: fig. 5A, paragraphs 11, 21, 69, 109).  For example, when a buyer wishes to purchase the 
Claim 15 has the same claimed limitation subject matter as discussed in claims 1, 8; thus claim 15 is rejected under the same reason as discussed in claims 1, 8.  Kotas and Harbick teach a non-transitory computer-readable medium storing executable instructions that, when executed, cause the at least one hardware processor to perform operations comprising (Kotas: paragraph 113; Harbick: fig. 1): “receiving, over a network from a client machine, listing identification data identifying a product for which a listing is to be created” as receiving, by the computer, a selection from the user device 505, the selection representing a user action with link as a user interface element (Kotas: fig. 5A, paragraphs 11, 21, 69, 109).  For example, when a buyer wishes to purchase the product from the provider seller, the buyer can do so by selecting an appropriate button or link located in the provider tag 115. Also, the buyer selects which marketplace listing to view by clicking on the corresponding hypertext link in the marketplace listing. Clicking on the marketplace listing takes the buyer to a marketplace listing detail page (Kotas: paragraph 79) or    Upon selection of a Sell yours here button 127 as user interface element, the user is prompted via one or .

Claims 5, 12, 18-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kotas (US 20030204449 ) in view of Harbick et al (or hereinafter “Harbick”) (US 8260656) and and further in view of Erdelyi (US 6631522).
As to claims 5, 12, 19, Kotas teaches the claimed limitation “wherein the second user interface is configured based on the predefined templated to include a second portion of user interface elements being not selectable for modifying the proposed listing” as a webpage as an user interface is configured 3B based on a  webpage to includes elements as listing 300 includes check boxes corresponding to attribute selections that are included in the listing (figs. 3A-3B, paragraphs 91-92, 97-98).  The check boxes are selectable, not being selectable.  Erdelyl teaches limitation “wherein the second user interface is configured based on the predefined templated to include a second portion of user interface elements being not selectable for modifying the proposed listing” as that after a user selects the name of a player in the scrollable list to display that player’s information in the player Information box. The system automatically displays a plurality of check boxes to a user for checking, the system displays an interface that includes attributes related to John Smith. These attributes displayed without user intervention checking attributes (figs. 4A-4C, col. 6, lines 50-67; col. 7, lines 1-55)). It would have been obvious to a person of an ordinary skill in the art at the time the invention was made to apply Erdelyi’s teaching to Harbick’s system in order to save 
As to claim 18, Kotas, Harbick,  Erdelyl teach the claimed limitation “wherein the second user interface is configured based on the predefined template to include a first portion of user interface elements being selectable to enable a modifying of the proposed listing” as  displaying a proposed list as a webpage that fields e.g., price condition that are filled in according with proposed listing so user can modify the listing by click on Edit button (Kotas: figs. 3D-3E, paragraph 92: Harbrick: fig. 10; Erdelyl: (figs. 4A-4C, col. 6, lines 50-67; col. 7, lines 1-55).

Claims 5, 12, 18-19  are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kotas (US 20030204449 ) in view of Harbick et al (or hereinafter “Harbick”) (US 8260656) and further in view of Geller (US 5844554).
As to claims 5, 12, 19, Kotas teaches the claimed limitation “wherein the second user interface is configured based on the predefined templated to include a second portion of user interface elements being not selectable for modifying the proposed listing” as a webpage as an user interface is configured 3B based on a  webpage to includes elements as listing 300 includes check boxes corresponding to attribute selections that are included in the listing (figs. 3A-3B, paragraphs 91-92, 97-98).  The check boxes are selectable, not being selectable.  
Geller teaches limitation “wherein the second user interface is configured based on the predefined templated to include a second portion of user interface elements being not selectable for modifying the proposed listing” as the presenting the proposed 
As to claim 18, Kotas, Harbick,  Geller teach the claimed limitation “wherein the second user interface is configured based on the predefined template to include a first portion of user interface elements being selectable to enable a modifying of the proposed listing” as  displaying a proposed list as a webpage that fields e.g., price condition that are filled in according with proposed listing so user can modify the listing by click on Edit button (Kotas: figs. 3D-3E, paragraph 92: Harbrick: fig. 10; Geller: figs. 7, 14A-14B).

Claims 6, 13, 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kotas (US 20030204449 ) in view of Harbick et al (or hereinafter “Harbick”) (US 8260656) and further in view of Boyden et al (or hereinafter "Boyden") (US 20030036964).
As to claims 6, 13, 20, Kotas and Harbrick teach limitation “wherein the operations further comprises modifying the proposed listing” as displaying a proposed list as a webpage that fields e.g., price condition that are filled in according with proposed listing so user can modify the listing by click on Edit button (figs. 3D-3E, . 









Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Stephens et al (US 20020161697)
Fraser (US 5664115).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 






Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAM-Y T TRUONG whose telephone number is (571)272-4042.  The examiner can normally be reached on (571) 272 4042.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on (571) 272 4046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CAM Y T TRUONG/          Primary Examiner, Art Unit 2169